Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered December 23, 1992, convicting him of robbery in the first degree, robbery in the second degree, burglary in the second degree, grand larceny in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., Altman, Hart and Goldstein, JJ., concur.